Citation Nr: 0827686	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-07 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal of a September 2005 rating decision rendered 
by the Lincoln, Nebraska, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.  The appellant appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.

A hearing was held in July 2007, at the Lincoln RO, before 
the undersigned Acting Veterans Law Judge (VLJ) who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007).  A transcript 
of the testimony is in the claims file.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Service connection for the cause of the veteran's death 
was denied in a final rating decision issued in October 2001.

2. Evidence received since the October 2001 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for 
service connection for the cause of the veteran's death.


CONCLUSION OF LAW

New and material evidence to reopen the appellant's claim for 
service connection for the cause of the veteran's death has 
been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist appellants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the appellant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the appellant to provide any evidence 
in the appellant's possession that pertains to the claim.  
See 38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the appellant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
appellant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for the cause of the veteran's death, the RO had a 
duty to notify the appellant what information or evidence was 
needed in order reopen her claim.  The law specifically 
provides that nothing in amended section 5103A, pertaining to 
the duty to assist claimants, shall be construed to require 
VA to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f).  In the decision below, the Board has reopened the 
appellant's claim for service connection for the cause of the 
veteran's death, and therefore, regardless of whether the 
requirements have been met in this case, no harm or prejudice 
to the appellant has resulted.  Therefore, the Board 
concludes that the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the appellant was at worst harmless error in 
that it did not affect the essential fairness of the 
adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

Legal Criteria

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the appellant's 
application to reopen the claim in this case, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).



Anaylsis

The record reflects that the veteran died in January 2001.  
His certificate of death indicates that the immediate cause 
of death was cardiopulmonary arrest due to, or as a 
consequence of, cardiac arrhythmia due to, or a consequence 
of, coronary artery disease.  Chronic obstructive pulmonary 
disease (COPD) was listed as another significant condition 
contributing to, but now related to, the veteran's death.  
At the time of his death, the veteran had established service 
connection for traumatic arthritis of the lumbar spine, rated 
as 40 percent disabling; traumatic arthritis of the left 
knee, rated as 20 percent disabling; traumatic arthritis of 
the dorsal spine, rated as 10 percent disabling, and sensory 
nerve dysfunction of the left lower extremity, rated as 10 
percent disabling.  He had also been afforded a total 
disability rating due to individual unemployability resulting 
from service-connected disabilty (TDIU) effective from April 
1996.  

The Board observes that the appellant's claim for service 
connection for the cause of the veteran's death was 
previously considered and denied by the RO in a decision 
dated in October 2001.  The appellant was notified of that 
decision and of her appellate rights; however, she did not 
submit a notice of disagreement.  In general, rating 
decisions that are not timely appealed are final.  See 38 
U.S.C.A. § 7105.

The evidence of record at the time of the October 2001 rating 
decision included the private medical records showing 
treatment for various conditions including lower leg 
weakness, low back pain, and arthtic pain in the right knee.  
Letters were sent to the appellant in June and July 2001 
requesting medical evidence or a medial opinion of linking 
the veteran's service-connected arthtisis and sensory nerve 
dysfunction of the left leg to his death.  However, the 
appellant did not supply the requested evidence or opinion.  
In denying the claim, the RO observed that the evidence 
received did not show a possible relationship between the 
veteran's service connected disabilities and his cause of 
death.  

Thereafter, in November 2004, the appellant submitted a 
statement essentially requesting that her claim for service 
connection for the veteran's cause of death be reopened.  In 
an April 2005 rating decision, the RO denied service 
connection for the cause of the veteran's death finding that 
no new and material evidence had been received to reopen the 
previously disallowed claim.  Subsequent to that decision, 
the appellant submitted a private medical opinion, dated in 
August 2005.  The RO then issued a September 2005 rating 
decision that reopened the appellant's claim but denied 
service connection on the merits.  

The evidence associated with the claims file subsequent to 
the October 2001 decision includes an August 2005 private 
medical opinion and the appellant's own assertions, including 
her sworn testimony at the July 2007 hearing.  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the October 2001 decision 
and finds that new and material evidence sufficient to reopen 
the previously denied claim for service connection for the 
cause of the veteran's death has been received.  Of 
particular note is the August 2005 medical opinion.  This 
evidence is certainly new, in that it was not previously of 
record.  With regard to whether the evidence is material, the 
Board notes that the opinion stated there was probably an 
indirect correlation between the veteran's service-connected 
low back disabilty and his death as he had low back pain that 
prohibited him from exercising quite as much, which could 
possibly prompt a heart condition.  The Board must presume 
the credibility of this evidence for the purpose of 
determining whether it constitutes new and material evidence 
needed to reopen the.  See Justus.  As this evidence provides 
a possible connection between the veteran's cause of death 
and his service-connected disabilities it is material.  
Accordingly, the Board finds that new and material evidence 
has been presented to reopen the appellant's previously 
denied claim for service connection for the cause of the 
veteran's death.  

Having reopened the claim, as will be explained below in the 
REMAND portion of this decision, the Board is of the opinion 
that further development is necessary before the merits of 
the appellant's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened, and to this extent only, the 
appeal is granted.


REMAND

In this case, the appellant is seeking service connection for 
the cause of the veteran's death.  She argues that the 
veteran's service-connected back disorder either caused or 
contributed substantially to the veteran's death by not 
allowing him to exercise or even walk very much, thus leading 
to his heart condition.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002 & Supp. 2007); 38 C.F.R. § 3.312 
(2007).

In this case, the Board finds that an additional medical 
opinion is necessary prior to further appellate 
consideration.  38 C.F.R. § 3.159(c)(4).  As noted 
previously, the veteran's death certificate lists the causes 
of death as cardiopulmonary arrest, cardiac arrhythmia, 
coronary artery disease and chronic obstructive pulmonary 
disease (COPD).  

While the record also contains an August 2005 medical opinion 
in which the veteran's physician stated that the veteran's 
service-connected low back disability prevented him from 
exercising much, which could possibly prompt a heart 
condition, this medical opinion is not adequate for rating 
purposes.  The private physician who provided the August 2005 
medical opinion, did not provide a rationale for his 
conclusion, nor does the record reflect that he had access 
to, or reviewed the vetearan's claims folder.  In assessing 
evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  

FUrtermore, the August 2005 private physician's opinion is 
too speculative for the Board to rely on in making a 
decision.  The use of the words "possible", "may" or "can 
be" makes a doctor's opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  In this case, the 
August 2005 private opinion states that the veteran's low 
back pain "could possibly" prompt a heart condition.  
Therefore, the Board finds the August 2005 private medical 
opinion to be of low probative value due to its speculative 
nature and the fact that it was not offered based on review 
of the claims folder and pertinent medical records in 
rendering that opinion.

The duty to assest requires that a medical examination be 
provided when necessary to decide a claim.  In this case, a 
VA medical opinion has not been obtained in connection with 
the appellant's claim for service connection for the cause of 
the veteran's death.  Thus, because the evidence of record 
does not include a medical opinion based on a complete review 
of the veteran's claims file that discusses the likelihood 
that the veteran's service-connected back disability or any 
of his other service-connected disabilities were a principal 
or contributory cause of his death, the Board concludes that 
a VA medical opinion is needed in order to render a decision 
in this case.

Finally, the Board notes that although the appellant was 
previously provided with a notification letter as required by 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the United 
States Court of Appeals for Veterans Claims (Court) has since 
issued a decision imposing additional notification 
requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (holding that the notice requirements of 38 
U.S.C.A. § 5103(a) apply to all five elements of a service 
connection claim, including the effective date of an award).  
The RO has not yet issued a letter complying with these 
additional requirements.  Thus, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The appellant and her representative 
should be provided with an additional 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish an effective 
date, as outlined by the Court in 
Dingess/Hartman.

2.  The RO should forward the veteran's 
claims folder to a VA physician for the 
purpose of obtaining an opinion as to the 
cause of the veteran's death.  After 
examining the record, and specifically the 
August 2005 private medical opinion, the 
physician should be asked to provide an 
opinion as to the cause of the veteran's 
death, to include stating whether it is at 
least as likely as not that the veteran's 
service- connected disabilities were the 
immediate or underlying cause of death or 
was etiologically related thereto.

If the veteran's service-connected 
disabilities were not the primary cause of 
death, the VA physician should state 
whether it is at least as likely as not 
that the veteran's service-connected 
disabilities contributed substantially or 
materially to his death or rendered the 
veteran materially less capable of 
resisting the effects of any other disease 
primarily causing his death.

Finally, the VA physician should comment 
on the etiological relationship, if any, 
between the veteran's heart conditions at 
the time of his death and his service- 
connected disabilities, particularly his 
low back disability.

In providing the requested opinions, the 
examiner should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.

3.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claim.  If any 
benefit sought remains denied, the 
appellant and her representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L.WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


